Supplemental opinion on rehearing.
Wednesday, February 15, 1905.
Bisiion, J.—
Appellee has submitted a petition for rehearing, which, having been fully considered, we agree must be overruled. We think it proper to say, however, in explanation of the original opinion, and in view of a possible new trial, that we are not to be understood as holding that the law imposes upon one operating a gasoline engine the abstract duty of adopting any particular method of muffling -the sound of the exhaust, or, for that matter, of employing any method whatsoever. The question is one of negligence, in any event,' and, as bearing upon this, the method used, if any, and the sanction which has been made of such use in the practical experience of others, are matters material to be considered. From such consideration it follows, also, that the mere fact ■that a device adopted, and which proves ineffective, in the sense that it does not wholly destroy the sound of the exhaust, is not of itself sufficient to establish negligence.
Further, and in respect of the third subdivision of the original opinion, we are to be understood as holding merely that the evidence in the record before us is sufficient to establish the way upon which plaintiff was traveling as a public thoroughfare, and that plaintiff had the right to use the samé as such. Accordingly we are not called upon to determine *666what the rights of plaintiff might have been, had the record disclosed that his use of the way was that of a mere-licensee.
With these explanations, our former opinion is adhered to.